Case 19-21619     Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 1 of 98




 DOCKET NO. 19-21619                             :     UNITED STATES
                                                 :     BANKRUPCY COURT
 RE: JOHN ALAN SAKON                             :
                                                 :     DISTRICT OF
 Chapter 7                                       :     CONNECTICUT
                                                 :     at Hartford
                                                 :
                                                 :
                                                       October 14, 2020


 NOTICE OF AND MOTION TO COMPEL TRUSTEE’S ABANDONMENT

        OF PROPERTY PER 11 U.S.C. 554(B) AND FRBP 6007(b)



 TO THE HONORABLE JAMES J. TANCREDI, UNITED STATES

 BANKRUPTCY JUDGE; THE OFFICE OF THE UNITED STATES

 TRUSTEE; BONNIE MANGAN CHAPTER 7 TRUSTEE; AND ALL

 INTERESTED PARTIES


 I.    INTRODUCTION AND STATEMENT OF FACTS

       1.       By this motion, the debtor John Alan Sakon (“Debtor”)

 respectfully request that this Court enter an order compelling Bonnie

 Mangan, in her capacity as chapter 7 trustee (“Trustee”), to either

 prosecute or abandon the bankruptcy estate’s interest and claims listed in

 the October 15, 2019 Schedule filed with this court entitled “33.




                                             1                                          1
Case 19-21619    Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 2 of 98



 SCHEDULE OF POTENTIAL AND PENDING CLAIMS AGAINST THIRD

 PARTIES” ; Attached hereto as Exhibit E.

       a. specifically exempting there from that portion of the personal injury

            claim arising out of an incident that occurred on 05/28/2018 as

            found in the complaint John Sakon vs. Michael Roberts and filed

            by the law firm Billings, Barrett and Bowman (“BB&B”),

            3651 Main Street, Suite 200, Stratford, CT 06614; on behalf of the

            Trustee in the Superior Court State of Connecticut and identified

            as Docket No. HHD-CV20-6130471-S.

       2.       That the prepetition claim known as John Alan Sakon v. James

 N. Sakonchick et al, as filed in the Connecticut Superior Court HHB-CV18-

 5023514-S has a judgment of dismissal on 11/26/2018.

       a. The original complaint was filed in the Connecticut Superior Court

            is attached hereto as Exhibit A.

       b. The Memorandum of Decision on the Judgement of Dismissal is

            attached hereto as Exhibit B.

       c. That the Debtor John Sakon, took a timely appeal of said

            judgment to the Appellate Court of the State of Connecticut AC

            43405.




                                            2                                          2
Case 19-21619    Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 3 of 98



       d. That a Motion to Dismiss by the defendants in AC 43405 was

            presented to the Appellate Court upon the conversion of the

            instant case from a Chapter 11 to a Chapter 7 filing and the

            removal of Sakon as the Chapter 11 Trustee.

       e. That, in answer to the Motion to Dismiss, the Trustee Bonnie

            Mangan moved to intervene and on October 7, 2020, her motion

            was granted and the Trustee was substituted for the Plaintiff-

            Appellant John Alan Sakon.

       f. Upon the intervention of the Trustee the Motion to Dismiss was

            denied on October 7, 2020.

       g. However, the court further ordered the brief of the Plaintiff-

            Appellant Trustee is due on or before November 6, 2020.

       h. That the Trustee has no knowledge of the Appellate Action, is not

            in a position to prosecute the matter, has no funds in the

            Bankruptcy Estate to hire an attorney to prosecute the matter and

            the Trustee is in no position even fund the administrative costs to

            file a brief and an appendix.

       i.   That the trustee must be compelled either to raise funds to

            prosecute the matter, find an attorney to prosecute the matter,




                                            3                                          3
Case 19-21619    Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 4 of 98



            prosecute the matter herself or abandon the bankruptcy’s estate

            interest and claims in the action to the debtor.

       j. That the creditors must be compelled either to raise funds to

            prosecute the matter and find an attorney to prosecute the matter,

            or abandon the creditor’s interest and claims in the action to the

            debtor.

       3.       That the prepetition claim known as John Alan Sakon v. James

 N. Sakonchick et al, as filed in the Connecticut Superior Court HHB-CV18-

 60888742-S was filed on 02/06/2018 and is a prepetition claim.

       a. The original complaint was filed in the Connecticut Superior Court

            is attached hereto as Exhibit C.

       b. A pending Motion to Dismiss the plaintiff’s lawsuit for lack of

            standing is attached hereto as Exhibit D.

       c. That the Trustee has no knowledge of this civil action, is not in a

            position to prosecute the matter, has no funds in the Bankruptcy

            Estate to hire an attorney to prosecute the matter and the Trustee

            is in no position even to fund the administrative costs of the action.

       d. That the trustee must be compelled either to raise funds to

            prosecute the matter, find an attorney to prosecute the matter,




                                            4                                          4
Case 19-21619     Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 5 of 98



            prosecute the matter herself or abandon the bankruptcy’s estate

            interest and claims in the action to the debtor.

       e. That the creditors must be compelled either to raise funds to

            prosecute the matter and find an attorney to prosecute the matter,

            or abandon the creditor’s interest and claims in the action to the

            debtor.

       4.       As to the civil claims against the Town of Glastonbury; the town

 of Glastonbury Police Department; Francelia Marie Sevin Sakon; Hartford

 Interval House; the Connecticut State Police; State of Connecticut; Dennis

 O’Toole; Manchester Police Department; town of Manchester; Seth Conant

 and the law firm of Freed Marcroft; James Sakonchick; the Commissioner

 of Corrections of the State of Connecticut and/or other civil claims arising

 out of the State of Connecticut criminal complaints known as H12M-CR16-

 0256989-S; H12M-CR16-0257222-S; H12M-CR16-0257478-S; H12M-

 CR16-0257732-S; H12M-CR17-0259330-S; H12M-CR17-0260018-S;

 H12M-CR17-0260475-S; H12M-CR18-0264343-S; H12M-CR18-0265434-

 O.

       a. That the Trustee has no knowledge of these civil actions, is not in

            a position to prosecute the matter, has no funds in the Bankruptcy




                                             5                                          5
Case 19-21619     Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 6 of 98



            Estate to hire an attorney to prosecute the matter and the Trustee

            is in no position even to fund the administrative costs of the action.

       b. That the trustee must be compelled either to raise funds to

            prosecute these mattes, find an attorney to prosecute the matter,

            prosecute the matter herself or abandon the bankruptcy’s estate

            interest and claims in the action to the debtor.

       c. That the creditors must be compelled either to raise funds to

            prosecute these matter and find an attorney to prosecute the

            matter, or abandon the creditor’s interest and claims in these

            action to the debtor.

       5.       That several of these claims are approaching a Statute of

 Limitations and if the Trustee does not have the funds to pursue these

 claims and/or cannot find an attorney to pursue the claims the claims will

 be lost.

       6.       That the creditor town of Glastonbury seeks foreclosure of a tax

 lien on real estate and a personal liability as to any personal claims by the

 town of Glastonbury does not exist under law.

       7.       It is complaint of November 14, 2014 in Cyhani Ventures, Inc. v.

 John Alan Sakon, Connecticut Superior Court, HHD-CV14-6056422-S, the

 creditor Cyhani Ventures, Inc. seeks (1.) Foreclosure of the mortgage; (2.)




                                             6                                          6
Case 19-21619     Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 7 of 98



 Deficiency judgment against the defendant (unless precluded by a

 bankruptcy filing); (3.) Attorney’s fees and costs (unless precluded by a

 bankruptcy filing); (4,) Immediate possession of the mortgaged property;

 (5.) Damages (unless precluded by a bankruptcy filing and (6.) Such other

 and future equitable relief as may be required.

       a. The Complaint of the creditor Cyhani is attached hereto as Exhibit

            D.

       b. Given that the requested relief may be precluded by a bankruptcy

            filing, Cyhani may only look to the real estate as collateral to its

            mortgage to satisfy its claims.

       c. That the creditor Cyhani must be compelled either to raise funds to

            prosecute these civil matters and find an attorney to prosecute

            these civil matters to protect their claims to a deficiency judgment,

            or abandon the creditor’s interest and claims in these actions to

            the debtor.

       8.        That the creditor HOC Holdings, LLC of 424 Weldrick Road

 East, Richmond Hill, Ontario Canada L4B2M5 holds a Second Mortgage

 secured by the real estate of the Bankruptcy Estate. The creditor HOC

 Holdings, LLC has not filed suit and has not claimed any deficiency

 judgment or other damages.




                                             7                                          7
Case 19-21619    Doc 347    Filed 10/14/20   Entered 10/15/20 08:03:11   Page 8 of 98



       a. Given that the requested relief may be precluded by a bankruptcy

            filing, HOC may only look to the real estate as collateral to its

            mortgage.

       b. That the creditor HOC must be compelled either to raise funds to

            prosecute these civil matters and find an attorney to prosecute

            these civil matters to protect their claims to a deficiency judgment,

            or abandon the creditor’s interest and claims in these actions to

            the debtor.

       9.       That the creditor A&F Main Street Associates, LLC has made a

 claim of $97,500 to the Bankruptcy Estate. However, since A&F has

 argued that the claim of $97,500 was not a debt extented in satisfaction of

 the Stipulation, any claim of A&F may be limited by its inability to pursue a

 personal claim as to John Alan Sakon under the terms of the ground lease

 which has been filed with this court.

       a. Given that the requested relief is precluded by a bankruptcy filing,

            A&F may not look to the personal assets of John Alan Sakon in

            satisfaction of its claim.

       b. In either case, the claimed creditor A&F must be compelled either

            to raise funds to prosecute these civil matters and find an attorney

            to prosecute these civil matters so as to protect their claims to a




                                             8                                          8
Case 19-21619      Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 9 of 98



              deficiency judgment, or abandon the creditor’s interest and claims

              in these actions to the debtor.

        10.      As to the other creditors of the bankruptcy estate, they are

 unsecured and their claims amount to less than $300,000 in the filings.

        a. The unsecured creditors must be compelled either to raise funds

              to prosecute these civil matters and find an attorney to prosecute

              these civil matters so as to protect their claims in bankruptcy or

              abandon the creditor’s interest and claims in these actions to the

              debtor.


 II.    Jurisdiction

        11.      The court has jurisdiction over this matter pursuant to 11 U.S.C.

 554(B) AND FRBP 6007(b). Venue is proper in this District pursuant to 28

 U.S.C. §§ 1408 and 1409. This is a core proceeding pursuant to 29 U.S.C.

 § 157(b)(2).


 III.   STANDARDS TO COMPEL ABANDONMENT

        12.      It is a matter of hornbook law that when a bankruptcy petition is

 filed, an estate is created and the debtor's property, including any

 prepetition claims held by the debtor, becomes part of the bankruptcy

 estate. 11 U.S. C. § 541 (a); 5 - 541 Collier on Bankruptcy ¶ 541.07 (2017).




                                              9                                          9
Case 19-21619      Doc 347   Filed 10/14/20    Entered 10/15/20 08:03:11   Page 10 of
                                        98


In a chapter 7 case, only the chapter 7 trustee may administer property of

the estate, including prosecuting actions on behalf of the estate. See 11

U.S. C. 88 323, 704; In re Arana, 456. B. R. 161, 170 (Bankr. E. D. N. Y.

2011) ("during the pendency of a bankruptcy case, the debtor does not

have standing to initiate or pursue an action based on a prepetition claim

unless the trustee abandons it back to the debtor").

      13.      "As in the case of other assets of the debtor, the trustee is not

bound to accept a burdensome right of action" and may abandon it if

burdensome or if it is of inconsequential value. 5-541 Collier on Bankruptcy

¶ 541. 07 (2017). If a trustee does not abandon burdensome property, the

trustee may be compelled to do so by virtue of a motion to compel

abandonment under Section 554(b) of the Bankruptcy Code. That Section

provides as follows:

      “On request of a party in interest and after notice and a hearing, the
      court may order the trustee to abandon any property of the estate that
      is burdensome to the estate or that is of inconsequential value and
      benefit of the estate.”

See also FRBP 6007 (b) ("A party in interest may file and serve a motion

requiring the trustee or debtor in possession to abandon property of the

estate .") .

      14.      As implied by the language of Section 554 (b), in order to grant

a motion to abandon property, the bankruptcy court must find either that:



                                          10                                            10
Case 19-21619   Doc 347   Filed 10/14/20    Entered 10/15/20 08:03:11   Page 11 of
                                     98


(1) the property is burdensome to the estate or (2) of inconsequential value

and inconsequential benefit to the estate. In re Viet Vu, 245 B. R. 644, 647

(9th Cir. BAP 2000). The burden of proof lies with the debtor seeking

abandonment to present a prima facie case, which could be rebutted by

evidence that the property had some value and benefit. Prime Lending 11,

LLC v. Buerge (In re Buerge), 2014 Bankr. LEXIS 1264, at * 28 (10th Cir.

BAP 2014); see also Johnston v. Webster (In re Johnston), 49 F. 3d 538,

540 (9th Cir. 1995); Viet Vu v. Kendall (In re Viet Vu), 245 B. R. 644, 647

(9th Cir. BAP 2000); 5-554 Collier on Bankruptcy ¶ 554. 02 (2017) . Once

an asset is ordered abandoned, it is removed from the bankruptcy estate,

and this removal is irrevocable except in very limited circumstances.

Chartschlaa v. Nationwide Mutual Ins. Co ., 538 F.3d 116, 123 (2d Cir.

2008) (citing Catalano v. Comm ' r, 279 F.3d 682, 686 (9th Cir. 2002)) .

Abandoned property reverts to the debtor and the debtor's rights to the

property are treated as if no bankruptcy petition was filed. 5-554 Collier on

Bankruptcy (554. 02 (2017), citing In re Dewsnup, 908 F. 2d 588, 590 (10th

Cir. 1990), aff ' d, 502U.S. 410, 112 S. Ct. 773, 116 L. Ed. 2d 903 (1992) .

      15.   As set forth, the Debtor has made the requisite showing in this

case to compel the abandonment of the aforementioned litigation and

associated claims. The Motion should be granted.




                                       11                                            11
Case 19-21619      Doc 347   Filed 10/14/20    Entered 10/15/20 08:03:11   Page 12 of
                                        98


IV.   THE TRUSTEE SHOULD BE COMPELLED TO ABANDON THE

EXISTING STATE COURT LITGATIONS AND ANY ASSOCIATED

CLAIMS AGAINST THE STATE COURT DEFENDANTS.

      16.      Entry of an order compelling the Trustee to abandon the two

pending state court cases, and associated claims against the state court

defendants, is appropriate.

      a. The Trustee was appointed on 06/08/2020.

      b. Trustee's conduct and inability to settle either case after 4 months

            demonstrates that the Debtor has met his burden to show that the

            Trustee believes that the state court cases and associated claims

            are not worth pursuing.

      c. The litigation will require retention of state court counsel, and

            litigation is obviously expensive. If the Trustee believed that her

            pursuit of the cases and associated claims made sense, she

            certainly would have retained counsel by now or otherwise done

            something to prosecute the cases.

      d. The Trustee's inaction as to the litigation supports the belief that

            the cases (property) are burdensome to the estate and/or are of

            inconsequential to the value to the estate, even if she is unwilling

            to stipulate to their abandonment to the Debtor.




                                          12                                            12
Case 19-21619     Doc 347   Filed 10/14/20    Entered 10/15/20 08:03:11   Page 13 of
                                       98


     e. The exiting State cases and associated claims should be

           abandoned to the Debtor, under Section 554 (b) .


V.   THE TRUSTEE SHOULD BE COMPELLED TO ABANDON THE

CONTEMPLATED STATE AND FEDERAL COURT LITGATIONS AND

ANY ASSOCIATED CLAIMS.

     17.      Entry of an order compelling the Trustee to abandon the

speculative and contemplated State and Federal court actions, and

associated claims is appropriate.

     a. The Trustee was appointed on 06/08/2020.

     b. Trustee's conduct and inability to hire counsel or pursue the

           speculative and contemplated claims demonstrates that the

           Debtor has met his burden to show that the Trustee believes the

           potential claims (property) are speculative, are burdensome to the

           estate and/or are of inconsequential to the value to the estate and

           the associated claims (property) are not worth pursuing.

     c. The litigation will require retention of counsel, and litigation is

           obviously expensive. If the Trustee believed that her pursuit of the

           cases and associated claims made sense, she certainly would

           have retained counsel by now or otherwise done something to

           prosecute the cases.



                                         13                                            13
Case 19-21619      Doc 347   Filed 10/14/20    Entered 10/15/20 08:03:11   Page 14 of
                                        98


      d. The Trustee's inaction as to the litigation supports the belief that

            the cases (property) are burdensome to the estate and/or are of

            inconsequential to the value to the estate, even if she is unwilling

            to stipulate to their abandonment to the Debtor

      e. The speculative and contemplated State and Federal Claims may

            have immediate issues of a Statute of Limitations for filing said

            claims. Therefore, if the Trustee does not pursue the claims, they

            may become valueless by operation of law.

      f. The exiting cases and associated claims should be abandoned to

            the Debtor, under Section 554 (b).


VI.   CONCLUSION

      18.      WHEREFORE, the Debtor hereby respectfully requests that the

Court grant his Motion, and compel the Chapter 7 Trustee to abandon to

the Debtor any and all claims or causes of action of the Debtor or the

bankruptcy estate asserted against the state court defendants in the

prepetition claim known as John Alan Sakon v. James N. Sakonchick et al,

as filed in the Connecticut Superior Court HHB-CV18-5023514-S; and in

the prepetition claim known as John Alan Sakon v. James N. Sakonchick et

al, as filed in the Connecticut Superior Court HHB-CV18-60888742-S on

02/06/2018.



                                          14                                            14
Case 19-21619   Doc 347   Filed 10/14/20    Entered 10/15/20 08:03:11   Page 15 of
                                     98


     a. WHEREFORE, the Debtor hereby respectfully requests that the

       Court grant his Motion, and compel the Chapter 7 Trustee to

       abandon to the Debtor any and all claims or causes of action of

       the Debtor or the bankruptcy estate may assert against the Town

       of Glastonbury; the town of Glastonbury Police Department;

       Francelia Marie Sevin Sakon; Hartford Interval House; the

       Connecticut State Police; State of Connecticut; Dennis O’Toole;

       Manchester Police Department; town of Manchester; Seth Conant

       and the law firm of Freed Marcroft; James Sakonchick; the

       Commissioner of Corrections of the State of Connecticut and/or

       other civil claims arising out of the State of Connecticut criminal

       complaints known as H12M-CR16-0256989-S; H12M-CR16-

       0257222-S; H12M-CR16-0257478-S; H12M-CR16-0257732-S;

       H12M-CR17-0259330-S; H12M-CR17-0260018-S; H12M-CR17-

       0260475-S; H12M-CR18-0264343-S; H12M-CR18-0265434-O; as

       so listed in the “33. SCHEDULE OF POTENTIAL AND PENDING

       CLAIMS AGAINST THIRD PARTIES” filed with this court with the

       specific exception of the aforementioned case “John Sakon vs.

       Michael Roberts” in the Superior Court State of Connecticut and

       identified as Docket No. HHD-CV20-6130471-S.




                                       15                                            15
Case 19-21619    Doc 347   Filed 10/14/20    Entered 10/15/20 08:03:11   Page 16 of
                                      98


       19.   Given a pending Statute of Limitations, the movant askes the

motion be taken up expeditiously, waives oral argument and if there is no

objection thereto, asks that the motion be taken on the papers.


VII.   Notice.

       20.   Notice of this Motion has been provided to all persons required

to receive notice according to the Federal Rules of Practice.



                                             By:

                                                   ______________________
                                                     John Alan Sakon, Pro Se
                                                     82 Folly Brook Lane
                                                     Manchester, CT 06040
                                                     Tel: (860) 793-1000
                                                     Fax: (860) 675-4600
                                                     Email: johnsakon@sakon.biz




                                        16                                            16
Case 19-21619        Doc 347      Filed 10/14/20       Entered 10/15/20 08:03:11         Page 17 of
                                             98




                                        CERTIFICATION

       I hereby certify that on the above captioned date, a copy of the foregoing was filed with

the courtroom deputy and served by mail on anyone unable to accept electronic filing. Notice of

this filing will be sent by electronic mail to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s CM/ECF System. The

foregoing was also served on the aforementioned date by first class mail to anyone unable to

accept electronic filing as indicated on the Notice of Filing. In addition, the foregoing was

served on the aforementioned date, by email to the parties as indicated below.

Goldstein, Eric (EGoldstein@goodwin.com); Thomas Moriarty (tom@mpslawfirm.com);
Donald E. Frechette Esq. (donald.frechette@lockelord.com); steven.e.mackey@usdoj.gov;
Welsh, Jaime A. (JWelsh@goodwin.com); Heidel, Kristen L (KHeidel@goodwin.com); 'Stephen
Sakonchick' sakon@flash.net; 'courtroomdeputy_hartford@ctb.uscourts.gov'; Jameel Madhani
(jmadhani@transitcapital.com); Bonnie Mangan (Bonnie.Mangan@manganlaw.com)


                                               By:

                                                            ______________________
                                                              John Alan Sakon, Pro Se
                                                              82 Folly Brook Lane
                                                              Manchester, CT 06040
                                                              Tel: (860) 793-1000
                                                              Fax: (860) 675-4600
                                                              Email: johnsakon@sakon.biz




                                                  17                                                  17
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 18 of
                                     98




                                 Exhibit A




                                                                                    18
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 19 of
                                     98




                                                                                    19
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 20 of
                                     98




                                                                                    20
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 21 of
                                     98




                                                                                    21
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 22 of
                                     98




                                                                                    22
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 23 of
                                     98




                                                                                    23
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 24 of
                                     98




                                                                                    24
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 25 of
                                     98




                                                                                    25
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 26 of
                                     98




                                                                                    26
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 27 of
                                     98




                                                                                    27
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 28 of
                                     98




                                                                                    28
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 29 of
                                     98




                                Exhibit B




                                                                                    29
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 30 of
                                     98




                                                                                    30
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 31 of
                                     98




                                                                                    31
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 32 of
                                     98




                                                                                    32
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 33 of
                                     98




                                                                                    33
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 34 of
                                     98




                                                                                    34
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 35 of
                                     98




                                                                                    35
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 36 of
                                     98




                                                                                    36
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 37 of
                                     98




                                                                                    37
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 38 of
                                     98




                                                                                    38
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 39 of
                                     98




                                                                                    39
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 40 of
                                     98




                                Exhibit C




                                                                                    40
Case 19-21619     Doc 347    Filed 10/14/20   Entered 10/15/20 08:03:11      Page 41 of
                                        98


Return Date:     February 13, 2018                     SUPERIOR COURT



JOHN A. SAKON                                          J.D. OF

Vs.

James N. Sakonchick;
Kratzert, Jones & Associates, Inc.
John Doe 1; John Doe II, John Doe III
John Doe IV; John Doe V                                January 24, 2018


                                    COIVIPLAINT


COUNT ONE


1. John Alan Sakon (hereinafter "Sakon") is the Plaintiff in this matter and presently

   lives at 82 Folly Brook Lane, Manchester, Connecticut, 06040.

2. James N. Sakonchick (hereinafter "Sakonchick") is a defendant in this matter and

   lives at 1272 Notch Road. Cheshire, CT 06410.

3. Kratzert, Jones & Associates, Inc. is a defendant in this matter and has an

   address of 1755 Meriden-Waterbury Tpke, Milldale, Connecticut. 06467. James

   N. Sakonchick is President of Kratzert, Jones & Associates, Inc.. Severino V.

   Bovino is its Secretary and Andrew J. Quirk is its treasurer.

4. Upon information and belief, John Doe I. John Doe II. John Doe 111, John Doe IV

   and John Doe V. were employees of James Sakonchick individually and/or were

   employees of Kratzert, Jones & Associates. Inc. and were under the direction of

   James Sakonchick as an individual and as President of Kratzert, Jones &

   Associates, Inc. and are hereby names as defendants in this action.




                                                                                          41
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 42 of
                                     98




                                                                                    42
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 43 of
                                     98




                                                                                    43
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 44 of
                                     98




                                                                                    44
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 45 of
                                     98




                                                                                    45
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 46 of
                                     98




                                                                                    46
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 47 of
                                     98




                                Exhibit D




                                                                                    47
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 48 of
                                     98




                                                                                    48
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 49 of
                                     98




                                                                                    49
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 50 of
                                     98




                                Exhibit E




                                                                                    50
Case 19-21619   Doc 347    Filed 10/14/20       Entered 10/15/20 08:03:11   Page 51 of
                                      98




DOCKET NO. 19-21619                         :          UNITED STATES
                                            :          BANKRUPCY COURT
RE: JOHN ALAN SAKON                         :
                                            :
                                            :          DISTRICT OF
                                            :          CONNECTICUT
                                            :
                                            :          October 15, 2019



 “33. SCHEDULE OF POTENTIAL AND PENDING CLAIMS AGAINST
                     THIRD PARTIES”

The Debtor, John A. Sakon (hereinafter “Debtor”, “debtor”, “John Sakon” )

declares the following potential and pending claims against third parties:


1. Claim against the Town of Glastonbury, Connecticut for Inverse

  Condemnation arising out of zoning regulations intentionally adopted to

  specifically to prevent the development of the debtor’s properties

  located in town.


2. 42 U.S.C. § 1983 claim against the Town of Glastonbury, Connecticut

  for civil rights violations, racial discrimination, religious discrimination

  and intentional unequal treatment under the color of law (Federal and

  State) as to the debtor.

3. Claim against Francelia Marie Sevin Sakon for intentional destruction

  of evidence in anticipation of a civil or criminal proceeding:



                                        1                                                51
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 52 of
                                     98



     a. by the destruction of physical documents (prenuptial

        agreement);

     b. by the destruction of approximately 5,771electronic files on the

        debtor’s personal computers and on debtor’s business cloud

        network on June 22, 2016;

     c. by the destruction of approximately 4,627 electronic files on the

        debtor’s personal computers and on debtor’s business cloud

        network on September 5, 2016.

4. Claim against the Glastonbury Police Department; the Town of

  Glastonbury, Connecticut; Francelia Marie Sevin Sakon and Hartford

  Interval House for violation of rights of free speech, false arrest, illegal

  detention, imprisonment, malicious prosecution, libel and slander

  arising, inter alia, out of an arrest on 8/10/2016 for Disorderly Conduct

  (for allegedly “ripping up a piece of paper” in his home). The debtor

  prevailed in criminal court proceedings.      H12M-CR16-0256989-S.

5. Claim against the Glastonbury Police Department; the Town of

  Glastonbury, Connecticut; and Francelia Marie Sevin Sakon for

  unreasonable search and seizure, false arrest, illegal detention,

  imprisonment, malicious prosecution, libel and slander arising, inter

  alia, out of an arrest on 8/30/2016 for 9 felonies on the charges of



                                       2                                            52
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 53 of
                                     98



  Violations of a Protective Order. The debtor prevailed at jury trial in

  criminal court proceedings.    H12M-CR16-0257222-S.

6. Claim against the Connecticut State Police and the State of

  Connecticut; Dennis O’Toole; and Francelia Marie Sevin Sakon for

  false arrest, illegal detention, imprisonment, malicious prosecution,

  negligent destruction of evidence, intentional destruction of evidence,

  libel and slander arising, inter alia, out of an arrest on 9/22/2016 for a

  felony violation of Protective Order (the debtor was arrested for walking

  past a protected party in a criminal court lobby prior to a Fernando

  Proceeding). The debtor prevailed in criminal court proceedings.

  H12M-CR16-0257478-S.

7. Claim against the Glastonbury Police Department and the Town of

  Glastonbury, Connecticut for false arrest, illegal detention,

  imprisonment, malicious prosecution, libel and slander arising, inter

  alia, out of an arrest on 10/17/2016 on the felony charge of Larceny in

  the 1st Degree. (This claim was the intentional use of criminal

  proceedings to advance a defense in a civil claim. The civil case was

  settled in favor of the debtor for 9x the amount of the alleged theft).

  The debtor prevailed in criminal court proceedings.       H12M-CR16-

  0257732-S.



                                       3                                            53
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 54 of
                                     98



8. Claim against the Manchester Police Department; the Town of

  Manchester, Connecticut; Francelia Marie Sevin Sakon, Hartford

  Interval House, Attorney Seth Conant and the law Firm of Freed

  Marcroft for false arrest, illegal detention, imprisonment, malicious

  prosecution, libel and slander arising, inter alia, out of an arrest on

  8/30/2016 for 3 felonies for Criminal Violation of a Protective Order (the

  pro se debtor sent proposed settlement communications to Ms. Sevin’s

  divorce counsel in Family Court Proceedings). The debtor prevailed in

  criminal court proceedings.    H12M-CR17-0259330-S.

9. Claim against the Manchester Police Department; the Town of

  Manchester, Connecticut; Francelia Marie Sevin Sakon, the State of

  Connecticut and Hartford Interval House, for false arrest, illegal

  detention, unreasonable bond, imprisonment, malicious prosecution,

  libel and slander arising, inter alia, out of an arrest on 05/18/2017 for

  the felony of Criminal Violation of a Protective Order (the pro se debtor

  sent an email to Little League to add Ms. Sevin to the team email list

  on April 7, 2017). The debtor spent time in prison for failure to make

  bond. The debtor prevailed in criminal court proceedings.        H12M-

  CR17-0260018-S.




                                       4                                            54
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 55 of
                                     98



10.   Claim against the Manchester Police Department; the Town of

  Manchester, Connecticut; Francelia Marie Sevin Sakon, the State of

  Connecticut and Hartford Interval House, for false arrest, illegal

  detention, unreasonable bond, imprisonment, malicious prosecution,

  libel and slander arising, inter alia, out of an arrest on 06/28/2017 for

  the felony of Criminal Violation of a Protective Order and Criminal

  Violation of a Restraining Order (the pro se debtor gave his son a $100

  in a birthday card for the child’s birthday and wrote on it “Odin”,

  “Haircut” and “Cloths”). The debtor spent over 4 months in a

  SuperMax prison for failure to make bond. The debtor prevailed in

  criminal court proceedings.    H12M-CR17-0260475-S.

11.   Claim against the Glastonbury Police Department; the Town of

  Glastonbury, Connecticut; and Officer Michael Roberts for

  42 U.S.C. § 1983 claim, intentional assault and battery, assault with a

  motor vehicle, injury, false arrest, illegal detention, imprisonment,

  malicious prosecution, libel and slander arising, inter alia, out of an

  arrest on 06/21/2018 for Breach of Peace 2nd and False Statement 2nd

  (on 5/28/2018, eleven days after John Sakon publicly accused the

  Town of Glastonbury and its Police Department of being corrupt, John

  Sakon was riding his bicycle in town and a truck driven by Officer



                                       5                                            55
Case 19-21619    Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 56 of
                                      98



  Michael Roberts overtook and hit John Sakon and ran him off the road

  causing him to crash and sustain severe injuries). Mr. Sakon was

  arrested 3 weeks later after his attorney contacted the Police Records

  Department to bring civil suit. The debtor prevailed in criminal court

  proceedings.     H12M-CR18-0264343-S.

12.   Claim against James N. Sakonchick, Linda T. Kolpak, Stephen

  Sakonchick II, and Donald Sakonchick for specific performance of a

  Court Settlement Agreement of June 6, 2016 brought in the Superior

  Court of Connecticut at New Britain HHB-CV18-5023514-S.

13.   Claim against James N. Sakonchick, Kratzert Jones & Associates,

  John Doe I, John Doe II, John Doe III, John Doe IV and John Doe V,

  for, inter alia, tortious injury, breaking and entering, burglary, negligent

  infliction of emotional distress, and intentional infliction of emotional

  distress (torts occurring in the fall of 2016) brought in the Superior

  Court of Connecticut at Hartford HHD-CV18-6088742-S.

14.   Anticipated Claim against the Glastonbury Police Department, the

  Town of Glastonbury, Connecticut and James Sakonchick for false

  arrest, illegal detention, imprisonment, malicious prosecution, libel and

  slander arising, inter alia, out of an arrest on or about 10/29/2018 on

  the felony charge of Larceny in the 1st Degree. An additional



                                        6                                            56
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 57 of
                                     98



  42 U.S.C. § 1983 claim is anticipated for the failure of the Glastonbury

  Police Department’s refusal to investigate and make an arrest after the

  breaking and entering and burglary of Mr. Sakon’s offices. This claim

  is the intentional use of criminal proceedings to advance a civil defense

  of the claim noted in paragraph 13 above. The debtor is contesting the

  charges, has refused to settle with the alleged victim and anticipates

  prevailing in criminal court proceedings.     H12M-CR18-0265434-O.




By:
                                               ______________________
                                                 John Alan Sakon, Pro Se
                                                 82 Folly Brook Lane
                                                 Manchester, CT 06040
                                                 Tel: (860) 675-4000
                                                 Fax: (860) 675-4600
                                                 Email: johnsakon@sakon.biz




                                       7                                            57
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 58 of
                                     98




                                Exhibit F




                                                                                    58
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 59 of
                                     98




                                                                                    59
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 60 of
                                     98




                                                                                    60
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 61 of
                                     98




                                                                                    61
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 62 of
                                     98




                                                                                    62
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 63 of
                                     98




                                                                                    63
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 64 of
                                     98




                                                                                    64
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 65 of
                                     98




                                                                                    65
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 66 of
                                     98




                                                                                    66
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 67 of
                                     98




                                                                                    67
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 68 of
                                     98




                                                                                    68
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 69 of
                                     98




                                                                                    69
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 70 of
                                     98




                                                                                    70
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 71 of
                                     98




                                                                                    71
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 72 of
                                     98




                                                                                    72
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 73 of
                                     98




                                                                                    73
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 74 of
                                     98




                                                                                    74
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 75 of
                                     98




                                                                                    75
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 76 of
                                     98




                                                                                    76
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 77 of
                                     98




                                                                                    77
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 78 of
                                     98




                                                                                    78
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 79 of
                                     98




                                                                                    79
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 80 of
                                     98




                                                                                    80
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 81 of
                                     98




                                                                                    81
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 82 of
                                     98




                                                                                    82
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 83 of
                                     98




                                                                                    83
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 84 of
                                     98




                                                                                    84
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 85 of
                                     98




                                                                                    85
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 86 of
                                     98




                                                                                    86
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 87 of
                                     98




                                                                                    87
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 88 of
                                     98




                                                                                    88
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 89 of
                                     98




                                                                                    89
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 90 of
                                     98




                                                                                    90
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 91 of
                                     98




                                                                                    91
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 92 of
                                     98




                                                                                    92
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 93 of
                                     98




                                                                                    93
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 94 of
                                     98




                                                                                    94
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 95 of
                                     98




                                                                                    95
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 96 of
                                     98




                                                                                    96
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 97 of
                                     98




                                                                                    97
Case 19-21619   Doc 347   Filed 10/14/20   Entered 10/15/20 08:03:11   Page 98 of
                                     98




                                                                                    98
